COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION




Case number:            01-13-00682-CR


Style:                  In re Larimore Cornelius, Relator


Type of motion:         Motion for rehearing filed October 23, 2013


Party filing motion:    Relator



         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court


Panel consists of Justices Keyes, Higley, and Bland.




Date: November 21, 2013